DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (hereinafter Saito, JP, 2014-195371, A) in view of Takakura et al. (hereinafter Takakura, US 5,550,795 A).
For claim 1, Saito discloses a drive circuit for a two-coil stepper-motor (Figs. 1 and 2 of Saito discloses a drive circuit for a two-coil stepper-motor 100 including first and second coils 22a, 22b -see Saito, Figs. 1-2, paragraphs [0024]-[0025]), comprising:
a rotor, which is magnetized into two poles or more in a radial direction of the rotor (Fig. 1 of Saito discloses a rotor 5 which is magnetized into two poles N and S in a radial direction of the rotor -see Saito, Fig. 1, paragraph [0014], lines 1-5);
a stator (Fig. 1 of Saito discloses a stator 1 - see Saito, Fig. 1, paragraph [0013], lines 1-4) including:

a third stator magnetic-pole portion, which is formed between the first-stator magnetic-pole portion and the second stator magnetic-pole portion so as to face the rotor (Fig. 1 of Saito discloses a third stator magnetic-pole portion 15a which is formed between the first-stator magnetic-pole portion 15b and the second stator magnetic-pole portion 15c so as to face the rotor 5 - see Saito, Fig. 1, paragraph [0017];
a first coil, which is to be magnetically coupled to the first stator magnetic-pole portion and the third stator magnetic-pole portion (Fig. 1 of Saito discloses a first coil 22a which is to be magnetically coupled to the first stator magnetic-pole portion 15b/12a and the third stator magnetic-pole portion 15a/11 - see Saito, Fig. 1, paragraphs [0018], lines 1-9 and [0020]);
a second coil, which is configured to be magnetically coupled to the second stator magnetic-pole portion and the third stator magnetic-pole portion (Fig. 1 of Saito discloses a second coil 22b which is configured to be magnetically coupled to the second stator magnetic-pole portion 15c/12b and the third stator magnetic-pole portion 15a/11 - see Saito, Fig. 1, paragraphs [0018], lines 9-13 and [0020]);
a drive pulse generation circuit, which is configured to output a drive pulse for driving the rotor toward the first coil or toward the second coil (Figs. 1-2 of Saito discloses a drive pulse generation circuit 31 which is configured to output a drive pulse for driving the rotor 5 toward the first coil 22a or toward the second coil 22b - see Saito, Figs. 1-2 and 3, paragraphs [0025]-[0026]) and [0027]);
a detection pulse generation circuit, which is configured to output, to at least one of the first coil or the second coil, a detection pulse for detecting a counter-electromotive current generated in at least 
wherein the detection pulse generation circuit is configured to output a detection pulse to the output to whichever of the first coil and the second coil to which the drive pulse is not output (see Saito, Figs. 5b-5d and 6a-6b, paragraphs [0009], and [0038]-[0041]).
Saito is silent for disclosing a rotation detection circuit, which is configure to receive a detection signal generated in response to the detection pulse, as input to detect whether or not the rotor has rotated; wherein the rotation detection circuit has configured to determine whether or not the rotor has rotated with use of the detection signal generated in response to the detection pulse; wherein the rotation detection circuit is configured to determine whether or not the rotor has rotated based on the detection signal detected during a period in which the drive pulse is output.
However, Takakura discloses a rotation detection circuit, which is configure to receive a detection signal generated in response to the detection pulse, as input to detect whether or not the rotor has rotated (Figs. 1 and 17 of Takakura disclose a rotation detection circuit 6 which is configure to receive a detection signal generated in response to the detection pulse (P511, P512 as shown in Figs. 15A-15B), as input to detect whether or not the rotor has rotated - see Takakura, Figs. 1,15A-15B and 16-18; col. 3, line 39 through col. 4, line 8; col. 7, line 45 through col. 8, line 17 and col. 9, line 15 through col. 10, line 6); wherein the rotation detection circuit has configured to determine whether or not the rotor has rotated with use of the detection signal generated in response to the detection pulse (see Takakura, Figs. 1,15-18, col. 8, lines 11-17 and col. 9, line 53 through col. 10, line 14); wherein the rotation detection circuit is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teaching of Saito to incorporate the teaching of Takakura for the purpose of improving a detection precision and controlling accurately rotation of a stepping motor.
For claim 2, Saito in view of Takakura disclose the drive circuit for the two-coil stepper motor according to claim 1, wherein the rotation detection circuit is configured to determine whether or not the rotor has rotated based on the detection signal detected immediately after a period in which the drive pulse is output has ended (see Takakura, Fig. 14, col. 8, lines 11-48 and col. 9, line 38 through col. 10, line 14).
For claim 3, Saito in view of Takakura disclose the drive circuit for the two-coil stepper motor according to claim 1, wherein the rotation detection circuit is configured to determine whether or not the rotor has rotated based on a number of detected detection signals (see Takakura, Figs. 14-18, col. 7, line 65 through col. 8, line 48 and col. 9, line 38 through col. 10, line 14).
For claim 4, Saito in view of Takakura disclose the drive circuit for the two-coil stepper motor according to claim 1, wherein the rotation detection circuit is configured to determine whether or not the rotor has rotated based on a number of groups of detected detection signals (see Takakura, Figs. 14-18, col. 7, line 65 through col. 8, line 48 and col. 9, line 38 through col. 10, line 14).
For claim 5, Saito in view of Takakura disclose the drive circuit for the two-coil stepper motor according to claim 1,
wherein the detection pulse generation circuit is configured to output the detection pulse while the rotor is driven (see Saito, Figs. 3a-3c, paragraph [0027]), and
wherein the drive pulse generation circuit is configured to end continuous output of the drive pulse due to detection of rotation of the rotor by the rotation detection circuit (output (see Saito, Figs. .
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant’s argument:
In Remarks, page 6, lines 17-20, the applicant argues that “Takakura cannot output a drive pulse to one coil while outputting a detection pulse to another coil if there is only a single coil. So, even if Takakura is combined with Saito, the timing at which the drive pulse is output to one coil and the timing at which the detection pulse is output to the other coil is not disclosed or rendered obvious”.
Examiner’s response:
As explanation in claim 1 above, Figs. 1-2 of Saito clearly discloses a two coil stepper motor 100 including a detection pulse generation circuit 31 which is configured to “output a drive pulse to one coil while outputting a detection pulse to another coil” – see Saito, Figs. 1-2, 3a-3c, 5a-5d and 6a-6b, paragraphs [0009], [0032]-[0041].
Applicant’s argument:
In Remarks, page 7, lines 4-9, the applicant argues that “Saito teaches away from the invention because each of the embodiments in Saito disclose “determines whether or not the rotor is rotating during the drive pulse stop period after the drive pulse is output.” See, e.g., paragraphs [0031] or [0033] (emphasis added). As this is directly opposite to the recite invention which recites determining whether the rotor is rotating “detected during a period in which the drive pulse is output”, a person of skill in the art would not have combined the references as suggested”.
Examiner’s response:
As explanation in claim 1 above, Takakura clearly discloses the rotation detection circuit which is configured to determine whether or not the rotor has rotated based on the detection signal detected .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846